Citation Nr: 0031434	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for adjustment 
disorder with mixed emotional features of anxiety and 
depression, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1988 to July 1996.  

In October 1996, the veteran filed a claim of entitlement to 
service connection for "mental depression".  In an August 
1997 rating decision, the Department of Veterans Affairs (VA) 
Regional Office in Oakland, California (the RO) granted 
service connection for adjustment disorder with mixed 
emotional features of anxiety and depression.  A 10 percent 
disability rating was assigned, effective July 12, 1996, the 
day after the veteran left military service.  The veteran 
filed a Notice of Disagreement as to the assigned disability 
rating in March 1998 and after the RO issued a Statement of 
the Case he filed a substantive appeal (VA Form 9) in April 
1998.  

The veteran failed to report for a travel board hearing in 
December 1998.

In January 1999, the Board remanded this case so that 
additional evidentiary development could be undertaken.  The 
Board's remand, and the subsequent history of this case, will 
be discussed in greater detail below. 


FINDINGS OF FACT

1.  Pursuant to a remand of the Board dated in January 1999, 
the RO contacted the veteran in order to identify evidence 
which was necessary to decide his claim.  The veteran failed 
to respond to the letter or to provide the requested 
information.  

2.  The veteran was notified of scheduled VA examinations in 
December 1999 and March 2000.  He failed to report and has 
not shown good cause for his absence from the March 2000 
examination.


CONCLUSION OF LAW

By not responding to the RO's requests for information and 
evidence necessary to make a decision on the merits of his 
appeal and by failing to report for scheduled VA examination, 
the veteran abandoned his claim.  38 U.S.C.A. § 5103(a) (West 
1991) [effective prior to November 9, 2000]; 38 U.S.C.A. 
§ 5103(b) [effective November 9, 2000]; 38 C.F.R. §§ 3.158, 
3.655 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disability.  For reasons which 
will be discussed in detail below, the Board will not address 
his contentions on the merits but rather dismiss his claim 
because he is deemed to have abandoned it.

In the interest of clarity, the Board will initially describe 
the pertinent factual background of this case; briefly review 
the law; and then analyze the case.

Factual Background

As noted in the Introduction, the Board remanded this case in 
January 1999 so that additional evidentiary development could 
be accomplished.  The requested evidentiary development 
included: (1) the RO contacting the veteran to ascertain all 
medical treatment and/or evaluation of his service-connected 
psychiatric disability; (2) the scheduling of a VA social and 
industrial survey; and (3) the scheduling of a VA psychiatric 
examination to ascertain the severity of the veteran's 
disability. 

In February 1999, the RO wrote to the veteran requesting the 
information sought in section (1) of the remand.  The veteran 
had moved to another address; the RO ascertained the 
veteran's new address and re-sent the letter in May 1999.  No 
response was received from the veteran.  

The veteran was scheduled for a VA mental disorders 
examination in December 1999.  He failed to report for the 
examination.

Of record is a report of contact (VA form 119) dated in 
January 2000.  The veteran had contacted the RO by telephone 
and informed them that he had changed addresses and had not 
received the notification of the scheduled VA examination 
until recently. He requested that another VA examination be 
scheduled.

Another VA mental disorders examination, as well as a VA 
social and industrial survey, was scheduled for March 2000.  
The veteran again failed to report.  The VA medical facility 
informed the RO that the letter notifying the veteran of the 
re-scheduled examination had not been returned by the United 
States Postal service as undeliverable.

In a July 2000 Supplemental Statement of the Case, the RO 
again denied the veteran's claim of entitlement to an 
increased disability rating for his service-connected 
psychiatric disability.  The RO pointed to the veteran's 
failure to provide requested information as to his 
disability, as well as his failed to report for two scheduled 
VA examinations.  A copy of the Supplemental Statement of the 
Case was sent by the RO to the veteran.  He did not respond 
to the RO's cover letter.  There is no indication that the 
letter was returned as undeliverable. 

Relevant law and regulations

If VA requests evidence, but such evidence is not furnished 
within a year of the notification, the claim is deemed 
abandoned, and no benefits may be paid or furnished based 
upon the application. 38 U.S.C.38 U.S.C.A. § 5103(b); 38 
C.F.R. § 3.158(a) (2000). After the expiration of the one-
year period, further action will not be taken unless a new 
claim is received. 38 C.F.R. § 3.158(a) (2000).

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (2000) as 
appropriate. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).


Analysis

Initial matter

The Board notes that 38 U.S.C. § 5103(b) was added by the 
Veterans Claims Assistance Act of 2000, P.L. 106-475 
(November 9, 2000).  However, this section carries forward 
provisions which are essentially unchanged the former 
38 U.S.C.A. § 5103(a).  Accordingly, the Board does not 
believe that it is necessary to inform the veteran of the 
change in the law prior to deciding this claim.

Discussion

The last substantive contact the veteran had with VA was his 
April 1998 appeal to the Board (VA Form 9).  Since that time, 
he has failed to report for a scheduled travel Board hearing 
in December 1998; failed to report for two scheduled VA 
examinations ordered by the Board in its January 1999 remand; 
and failed to provide information requested by the Board in 
its January 1999 remand and by the RO in its February 2000 
letter.  His only contact with VA was a telephone 
conversation with the RO in which he requested to be 
rescheduled for a VA examination.  He failed to report for 
the rescheduled examination.

The law and regulations cited above are clear.  By not 
responding to the RO's requests for information and evidence 
necessary to make a decision on the merits of his appeal and 
by failing to report for scheduled VA examinations, the 
veteran abandoned his claim.  38 U.S.C.A. § 5103(a) (West 
1991) [effective before November 9, 2000]; 38 U.S.C.A. 
§ 5103(b) (effective November 9, 2000); 38 C.F.R. §§ 3.158, 
3.655 (2000).
 
It is now well-settled that if a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he has 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It has been further 
observed in this regard that if a veteran wishes help, he or 
she cannot passively wait for it in those circumstances where 
his or her own actions are essential in obtaining the 
putative evidence.  Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  Here, the Board and the RO requested specific 
actions on the part of the veteran, to include providing 
specified information concerning his disability and reporting 
for scheduled VA examinations.  The veteran did not do so.  
He therefore failed to cooperate with VA's efforts to assist 
him in developing his claim.

It appears that the veteran may have changed his address more 
than once in the past few years.  However, it is now well-
established that it is the claimant's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  See Hyson v. Derwinski, 5 Vet. 
App. 262 (1993). 
In any event, there is no evidence that the veteran did not 
receive various letters from the RO and the VA medical 
facility.

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  In this case, the veteran 
informed the RO in January 2000 that he received notice of 
the December 1999 VA examination after the fact.  However, 
after the veteran failed to report for the re-scheduled March 
2000 examination, he failed to provide the RO with a showing 
of good cause and indeed has not communicated with the RO in 
any way. 

The Board is of course aware of the fact that the veteran has 
a psychiatric disability.  However, even if such is the cause 
for his repeated failures to cooperate with VA (and no such 
argument has been advanced by his representative), this does 
not provide an excuse.  Cf. Corry v. Derwinski, 3 Vet. App. 
231, 235 (1992)  [in that case, the Court held that a 
statement to the effect that the veteran was unable to 
respond to a RO denial letter because of disability was 
"insufficient to satisfy the regulatory requirement that 
'good cause must be shown as to why the required action 
[i.e., the filing of an NOD] could not have been taken during 
the original time period and could not have been taken sooner 
than it was.'" ]  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements. The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation. Here, the veteran was plainly on notice of the 
necessity of submitting additional information and reporting 
for psychiatric examination.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and therefore, 
the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].

In summary, because the veteran has failed, without good 
cause, to provide information requested by the Board and the 
RO which was necessary to decide his claim, and because he 
failed to report for scheduled VA examinations, the claim is 
deemed abandoned and is therefore dismissed.


Additional comments

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

The July 2000 Supplemental Statement of the Case specifically 
denied the veteran's claim based on his failure to provide 
requested information concerning medical treatment of his 
service-connected disability and his failure to report for 
scheduled VA examination.  Accordingly, a remand for 
adjudication of this matter by the RO is not necessary.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Furthermore, the 
veteran and his representative have been afforded ample 
opportunity to furnish evidence and argument on this 
question.  See the letter from the RO to the veteran dated 
July 11, 2000.  No response was received from the veteran, 
and his representative did not specifically address the 
Supplemental Statement of the Case in argument presented in 
October 2000 and in November 2000.  The Board therefore 
believes that adequate notice has been given to the veteran 
and his representative and that they have been afforded an 
opportunity to respond.  
Cf. VAOPGCPREC 9-99 (August 18, 1999) [addressing the matter 
of dismissals of appeals based on the filing of untimely 
substantive appeal].

Finally, the Board calls the veteran's attention to the 
provisions of 38 C.F.R. § 3.158(a) (2000) pertaining to 
filing new claims.


ORDER

The claim of entitlement to an increased disability rating 
for adjustment disorder with mixed emotional features of 
anxiety and depression is deemed to be abandoned and is 
dismissed.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


